

115 HR 5255 IH: Department of Homeland Security Reserve Service Act
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5255IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to establish a Department of Homeland Security Reserve
			 Service, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Reserve Service Act. 2.Findings; purpose (a)FindingsCongress makes the following findings:
 (1)Components within the Department of Homeland Security face personnel shortages related to hiring processes, retention of employees, and surges in need.
 (2)In response to the devastation caused by Hurricane Harvey, Hurricane Irma, Hurricane Jose, and Hurricane Maria, the Federal Emergency Management Agency has deployed thousands of their temporary on-call reservists and specialized Cadre On-Call Response/Recovery (CORE) workforces.
 (3)In 2017, the Director of the United States Secret Service asked Congress to increase federally mandated caps on salary and overtime for the agency. At the time of the request, more than 1,000 agents had worked numerous, uncompensated hours of overtime. The Director cited a protracted presidential campaign, a large first family, ongoing personnel shortages, and increasing demands in investigative missions as having strained the organization.
 (4)In 2015, the Committee on Oversight and Government Reform of the House of Representatives issued bipartisan report documenting the Secret Service as understaffed, overburdened, and in crisis. The agency has posted announcements to hire annuitants for the position of investigator to help mitigate shortages in their investigative mission.
 (5)In 2016, Congress approved a request from the Transportation Security Administration to hire new officers and pay overtime to ease travel disruptions and increase security.
 (6)The Transportation Security Administration 2017 budget request calls for the first Federal Air Marshal class since 2011.
 (7)In 2017, Customs and Border Protection and Immigration and Customs Enforcement initiated a hiring surge. The Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), extended the temporary authority for agency heads (including the Secretary of Homeland Security) to grant dual compensation waivers for certain part-time, temporary reemployed annuitants through December 2019. Dual compensation waivers allow reemployed annuitants to receive an unreduced salary while concurrently receiving their full pension benefit. U.S. Customs and Border Protection is currently making use of this dual compensation waiver authority in efforts to rehire retired Customs and Border Protection officers as reemployed annuitants to support recruitment and training efforts.
 (b)Sense of CongressIt is the sense of Congress that by establishing a reserve service comprised of skilled, ready-to-work former employees, components of the Department of Homeland Security can better mitigate personnel shortages and meet emergent demands without unnecessarily recruiting, hiring, and training new permanent employees.
 (c)PurposeThe purpose of this Act is to establish a reserve service to assist the Department of Homeland Security in maintaining a skilled, ready-to-work pool for performing non-continuous duties of investigation, patrol, response, security, protection, recovery, and inspection. The reserve service capitalizes on investments in human capital, providing for efficient and effective service to agency stakeholders. The reserve service is for temporary needs and shall not be used to supplant new hires.
			3.Department of Homeland Security Reserve Service
 (a)In generalTitle VII of the Homeland Security Act of 2002 is amended by adding at the end the following new section:
				
					708.Department of Homeland Security Reserve Service
 (a)EstablishmentThe Secretary of Homeland Security may establish a Homeland Security Reserve Service (hereinafter referred to as the Reserve Service) in each covered component of the Department, which shall provide for the temporary employment of former employees of the covered component and the temporary reemployment of annuitants of the covered component to stand ready to mobilize during elevated demands for, or critical shortages of, personnel and in times of crisis. The Secretary shall develop and implement an expedited process for hiring such employees and shall not use a competitive process.
 (b)Covered componentsIn this section, a covered component is any of the following: (1)U.S. Customs and Border Protection.
 (2)U.S. Immigration and Customs Enforcement. (3)The Transportation Security Administration.
 (4)The United States Secret Service. (5)The Federal Protective Service of the National Protection and Programs Directorate.
							(c)Employees
 (1)SelectionThe Secretary shall offer employment or reemployment under the Reserve Service to individuals who— (A)previously served as employees of the Department whose prior experience and training qualifies them for investigative, inspection, response and patrol, security and protective, or advisory duties as required;
 (B)are citizens of the United States; and (C)the Secretary determines are fit to hold the position in the Reserve Service, including with respect to health, character, knowledge, and ability.
 (2)ServiceAn individual who is employed or reemployed under this section may be employed on a full-time or part-time basis. The period of such employment or reemployment may not exceed one year for each assignment for which the individual is called into service.
							(3)Pay
 (A)In generalExcept as provided in subparagraphs (B) and (C), an individual who is a member of the Reserve Service shall not be compensated except for periods during which the individual performs active service in the Reserve Service. For any period during which such an individual is not performing such service, the individual shall be an employee of the Department in a non-duty, non-pay status.
 (B)Coordination and trainingExcept as specifically authorized by the Secretary, in addition to compensation provided under subparagraph (A), an individual who is a member of the Reserve Service may be compensated for—
 (i)not more than 80 hours per year for coordination activities with the Reserve Service; and (ii)not more than 80 hours per year while completing mandatory training.
 (C)Employment-related activitiesIn addition to compensation under subparagraphs (A) and (B), an individual who is a member of the Reserve Service shall be compensated for the performance of employment-related activities that are time-consuming and required for employment or continued employment. For purposes of this subparagraph, the term time consuming means requiring more than 15 minutes of time.
 (D)AmountThe amount of compensation payable under subparagraphs (A), (B), and (C) shall be determined by the head of each covered component in consultation with appropriate human capital managers.
 (4)BenefitsAn individual who is employed or reemployed under this section shall not be eligible for any Federal benefits by reason of such employment or reemployment. Time employed in a position under this section shall not count toward competitive status, career tenure, or, consistent with subsection (d), any additional benefits provided under chapter 83 or 84 of title 5, United States Code.
							(5)Number of personnel
 (A)In generalThe employment or reemployment of individuals by a covered component under this section shall not— (i)supplant the hiring of new employees by the component;
 (ii)result in the elimination of any full-time or part-time position of employment at the component; or (iii)force an employee out of a position held by that employee so that the employee can be employed or reemployed under this section.
 (B)OversightThe Inspector General of the Department shall— (i)provide oversight to ensure the covered components comply with subparagraph (A); and
 (ii)report to Congress any suspected malfeasance or violation of subparagraph (A). (6)Preference in hiringNo individual shall receive a preference in hiring or employment in any position in any Federal department or agency by reason of the employment or reemployment of the individual under this section.
 (7)Applicability of ethics lawsAll Federal laws and Department regulations and standards of conduct relating to ethics shall apply with respect to an individual who is employed or reemployed under this section in the same manner as a full-time employee of the Department.
							(d)Annuitants
 (1)In generalIf an annuitant becomes temporarily reemployed pursuant to this section, such annuity shall not be discontinued thereby. Subsection (c)(4) shall not be construed to effect any Federal benefits that such an annuitant is entitled to by virtue of employment in the civil service prior to reemployment under this section.
 (2)Dual compensation waiverThe Secretary may provide dual compensation waivers for reemployed annuitants. (e)No impact on personnel ceilingReserve Service members employed on a temporary basis pursuant to this section shall not count against any personnel ceiling applicable to the Department or any component of the Department.
 (f)ExpensesThe Secretary may provide members of the Reserve Service transportation and per diem in lieu of subsistence, in accordance with applicable provisions of this Act and title 5, United States Code, for the purpose of participating in any training that relates to service as a member of the Reserve Service.
						(g)Limitation
 (1)In generalExcept as provided in paragraph (2), not more than 1,000 individuals may be employed in the Reserve Service at any given time, to be divided across covered components as determined by the Secretary.
 (2)WaiverThe Secretary may waive the limitation under paragraph (1) for a period of not more than 90 days.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 707 the following new item:
				
					
						708. Department of Homeland Security Reserve Service..
			(c)Implementation
 (1)Implementation deadlineThe Secretary of Homeland Security shall ensure that each covered component of the Department of Homeland Security begins to formally initiate policy, regulatory, and personnel action to carry out section 708 of the Homeland Security Act of 2002, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
				(2)Extension authority
 (A)In generalIf the Secretary determines it necessary, the Secretary may provide an extension to a covered component with respect to the implementation deadline under paragraph (1) for a period of not more than 180 days. No such component may receive more than two extensions under this paragraph.
 (B)Notice to CongressIf the Secretary provides an extension under this paragraph to a covered component, the Secretary shall submit to Congress notice of such extension and the justification for providing such extension.
 (C)Failure to implementIf any covered component receives two extensions under this paragraph and fails to begin implementation of such section 708, the Secretary shall appear before the appropriate committees of Congress to provide an explanation for such failure.
 (3)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the plan of the Secretary for fully implementing such section 708. Such report shall include the plan of the Secretary—
 (A)for creating position descriptions with sufficient flexibility to utilize the full range of a reservist’s skill set;
 (B)for outlining the processes for calling reservists into service; (C)for determining pay scale for each position, with maximum total annual pay not to exceed the GS–15 level;
 (D)for developing a training plan outlining how employees will train and maintain standards and certifications necessary to their reserve position;
 (E)for determining a base rate of pay made to all reservists not called into service, regardless of pay scale determined under subparagraph (C), for attending training to maintain skills or acquire skills immediately prior to knowingly being called into service;
 (F)for releasing any individuals who do not meet the training or certification standards established for their positions; and
 (G)for outlining requirements for non-conflicting obligations of reemployed annuitants and when the component has a right to terminate someone from the pool or while working in reserve service capacity.
					(d)Certification
 (1)Initial certificationNot later than 180 days after the submittal of the report under subsection (c)(3), the Secretary shall certify to Congress that—
 (A)each covered component has a sufficient number of reserve personnel in the Reserve Service under such section 708 who are ready to be called into service in response to immediate and short-term requirements; or
 (B)the Secretary has provided an extension to a covered component pursuant to subsection (c)(2). (2)Final certificationNot later than 180 days after the Secretary provides the certification required under paragraph (1), the Secretary shall certify to Congress that—
 (A)each covered component has completed the implementation of the Reserve Service under such section 708; or
 (B)the Secretary has provided an extension to a covered component pursuant to subsection (c)(2). (e)Waiver authorityAfter the date that is five years after the submission of the final certification under subsection (d)(2), the Secretary may waive the requirements of such section 708 for any period of time if the Secretary submits to Congress notice of the waiver by not later than 180 days before the date on which the waiver takes effect.
 (f)Annual reportNot later than one year after the date on which the final certification is submitted under subsection (d)(2), and annually thereafter for each of the subsequent five years, the Secretary shall submit to Congress a detailed report on the administration of the reserve service during the 12-month period preceding the date of the submittal of the report. Each report shall include, for the period covered by the report, each of the following:
 (1)A discussion of any changes to the process used to recruit, assess and hire Reserve Service personnel.
 (2)A discussion of critical needs areas in the Reserve Service and how the Secretary or component plans to fill them, including plans to recruit and retain employees in the positions.
 (3)Any actions taken to fulfill such critical need areas. (4)A description of any new positions created for the reserve service along with demonstrated need for such positions.
 (5)The number of personnel onboarded or released from the Reserve Service. (6)A discussion of training provided to reservists and identification of additional training and resource needs.
 (7)A discussion and description of Reserve Service activations the circumstances under which such activations were made.
 (8)A projection of new activations or maintained activations for the 12-month period beginning on the date of the submission of the report and explanations for such projection.
				